          Case 5:19-cv-00281-HE Document 24 Filed 05/21/19 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA


ROOM 1210, U.S. COURTHOUSE
OKLAHOMA CITY, OKLAHOMA 73102


Date: May 21, 2019



MARK E. SCHELL,                                  )
                                                 )
                      Plaintiff,                 )
                                                 )
-vs-                                             )         Case No. CIV-19-281-F
                                                 )
NOMA GURICH, Chief Justice of the                )
Oklahoma Supreme Court, et al.,                  )
                                                 )
                      Defendants.                )


ENTER ORDER:

Case transferred to                 Judge Joe Heaton

HEREAFTER, PLEASE REFER TO CASE AS                          CIV-19-291-HE

Please note that, for future filings in this case, the letters at the end of the number should
now be "HE" rather than an "F". This is important to ensure the prompt distribution of
pleadings to the proper judge.

By direction of Judge Stephen P. Friot, we have entered the above enter order.


                                                     Carmelita Reeder Shinn, Clerk


                                                     By:         s/ Lori Gray
                                                                 Deputy Clerk


cc: counsel of record
